REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance:  In view of the claim amendments and attorney’s arguments, the claimed invention is novel and unobvious over the closest prior art of Keller et al. (U.S. Patent Pub. No. 2015/0098126) and the secondary references of Callahan et al. (U.S. Patent Pub. No. 2011/0216953) and Frisen et al. (U.S. Patent Pub. No. 2019/0203275), and no additional prior art was identified that teaches or suggests the systems comprising a stage, a fluidics system, an optical system, a Z-axis motion control system and a computing system as currently claimed.  While Keller teaches a microscope system for imaging a live biological specimen comprising a specimen chamber, a specimen holder, a perfusion system, a microscope system configured for performing volumetric imaging, and an optical scanner device (see paragraphs 26, 153-155, 106 and 159 and Figures 3 and 5A and B), the reference is silent with regards to a computing system comprising at least one computer readable storage medium having instructions that are executable by at least one processor to perform a method of determining a plurality of optically-encoded signals from a plurality of light signals obtained from a plurality of read-out cycles, the plurality of optically-encoded signals being associated with one or more nucleic acid molecules within a volume of a sample, and determining three-dimensional positional information of the one or more nucleic acid molecules using the plurality of optically-encoded signals.  The secondary references of Callahan and Frisen are also silent with regard to the computing system as currently claimed. 
Other references of particular interest to the currently claimed invention include Luo et al. (U.S. Patent Pub. No. 2012/0040397, cited on IDS of 08/06/2021) and Green et al. (U.S. Patent Pub. No. 2014/0220587, cited on IDS of 08/06/2021) which teach methods or preparing and analyzing nucleic acids that are coupled to a three- dimensional matrix.  However, neither reference teaches the systems as currently claimed, including the computing system configured for determining three-dimensional positional information of the one or more nucleic acid molecules using a plurality of optically-encoded signals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637